Citation Nr: 0121368	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  99-19 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for Osgood-Schlatter's 
disease, bilateral, with synovitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Spaur


INTRODUCTION

The veteran had active service from April to December 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1998 by the 
Department of Veteran's Affairs (VA) Waco, Texas, Regional 
Office (RO).  The veteran filed an initial claim for service 
connection for Osgood-Schlatter's disease, bilateral, with 
synovitis in December 1967.  That claim was denied in May 
1968 and there was no appeal.  In the April 1998 decision, 
the RO found there was no new and material evidence to reopen 
the veteran's initial claim.


FINDINGS OF FACT

1.  The veteran's claim for service connection for Osgood-
Schlatter's disease, bilateral, with synovitis was previously 
denied by the RO in a decision of May 1968, and the veteran 
did not file an appeal.

2.  The additional evidence received since the previous 
decision is new, bears directly and substantially on the 
matter under consideration, and is so significant that it 
must be considered in order to decide the claim fairly.


CONCLUSION OF LAW

New and material evidence has been received, and the claim 
for service connection for Osgood-Schlatter's disease, 
bilateral, with synovitis is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110, 1131.  A preexisting injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306 (2000).

The veteran's claim for service connection for Osgood-
Schlatter's disease, bilateral, with synovitis was previously 
denied in May 1968, and the veteran did not appeal.  
Therefore, that decision became final.  38 C.F.R. §§ 3.104, 
19.118, 19.153 (1968).  The evidence which was of record at 
that time included a discharge summary from Dr. R.M. 
Flasdick, dated 11-8-65, that showed generalized pain in both 
knees with x-ray evidence of Osgood-Schlatter's disease.  The 
evidence also included the veteran's service medical records 
that indicate the veteran was rated medically qualified for 
duty with permanent assignment limitations.  Several 
notations were made in the record regarding the veteran's 
Osgood-Schlatter's disease.  In July 1967 he complained of 
pain in both knees.  X-rays were taken that indicated that 
there was fragmentation of the anterior tibial tuberosity 
bilaterally consistent with the diagnosis of Osgood-
Schlatter's disease.  In August 1967 he was seen in the 
orthopedic clinic where the doctor noted that the veteran had 
symptomatic bilateral Osgood-Schlatter's disease.  Also in 
August 1967 the veteran was rated medically qualified for 
duty with permanent assignment limitations.  His record noted 
that he was not to engage in any activities that included 
crawling, stooping, running, jumping, prolonged standing or 
marching.  His medical records indicate that he was seen in 
September and October of 1967 and continued to complain of 
pain in his knees.  Finally, the previously considered 
evidence included a disability examination conducted by the 
VA in January 1968 that indicated that the veteran's 
bilateral Osgood-Schlatter's disease was healed and the 
bilateral synovitis was mild.

In the rating decision of May 1968, the RO concluded that 
there was insufficient evidence of aggravation to his 
developmental abnormality to justify a holding of 
aggravation.  The veteran was notified of the decision and 
his appellate rights.  The veteran did not file a notice of 
disagreement.

In October 1997, the veteran requested that his claim be 
reopened.  The RO denied that request, and the veteran 
perfected this appeal.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability and is, therefore, new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The additional evidence that has been presented since the 
previous decision by the RO includes testimony by the veteran 
during a hearing held before the hearing officer at the RO in 
August 1998.  He testified that he was diagnosed with Osgood-
Schlatter's disease prior to entering the service in 1967.  
He said that during service his condition was aggravated and 
he was given a permanent profile with specific assignment 
limitations.  The veteran stated that he believed that basic 
training was aggravating his Osgood-Schlatter's disease and 
when he spoke to several doctors after basic, they concurred.  
He also testified to receiving recommendations from a 
treating physician prior to service to reduce activities that 
might aggravate his condition.  In addition, the veteran 
stated that after service he went to doctors because he was 
continuing to experience pain in his knees.

With consideration of the foregoing credible testimony 
regarding aggravation of Osgood-Schlatter's disease while in 
service, the Board concludes that the additional evidence is 
new and that it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  Therefore, it is so significant that it must be 
considered in order to decide the merits of the claim fairly.  
38 C.F.R. § 3.156.  Accordingly, the Board concludes that new 
and material evidence has been submitted and the claim for 
service connection for Osgood-Schlatter's disease, bilateral, 
with synovitis has been reopened.  38 U.S.C.A. § 5108.


ORDER

The claim for service connection for Osgood Schlatter 
disease, bilateral, with synovitis is reopened.


REMAND

As noted above, the veteran contends that his pre-existing 
Osgood-Schlatter's disease was aggravated during service.  A 
preexisting disease or injury will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in the disability during service, unless 
there is a specific finding that the increase in disability 
during service is due to the natural progression of the 
disease.  See 38 U.S.C.A. § 1153 (West 1991).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all of 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and after service.  See 
38 C.F.R. § 3.306(b) (2000).

In order to assess whether there has been an increase in 
severity, the evidence should appropriately include medical 
records from prior to service, during service, and after 
service.  Based on the Board's preliminary review of the 
veteran's claims file, it appears the existing pre-service 
medical treatment records pertaining to Osgood-Schlatter's 
disease are not associated with the claims file.  In this 
regard, there is only a copy of one page of the veteran's 
pre-service medical treatment records pertaining to his 
diagnosis of Osgood-Schlatter's disease.  In addition, the 
veteran refers to seeing doctors for knee problems after 
service in his testimony at the hearing before the hearing 
officer at the RO in August 1998.  However, the only post-
service medical records in the file consist of the 
examination conducted by the VA when the veteran initially 
filed his claim in 1967 and treatment records from 1997.

Therefore, further development is warranted and the case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for Osgood-
Schlatter's disease since 1965, to 
include treatment before and after 
service.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
orthopaedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
requested to provide an opinion as to (1) 
whether the inservice manifestations or 
symptoms represented a temporary 
worsening of symptoms of the pre-service 
disability or (2) a chronic increase in 
severity beyond natural progress.

3.  The RO should also ensure that all 
notifications and development action 
required by the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 has been completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102,  5103, 5103A and 
5107 (West Supp. 2001).

4.  When the development requested has 
been completed to the extent possible, 
the case should be reviewed by the RO on 
the basis of the additional evidence.  
The RO should readjudicate the claim in 
accordance with 38 U.S.C.A. § 1153 (West 
1991) and 38 C.F.R. § 3.306(b) (2000).  
The veteran and his representative should 
be furnished a supplemental statement of 
the case, if in order, and be afforded 
the usual time to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 


